[Cite as State v. Beal, 2016-Ohio-3271.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                       CLARK COUNTY

 STATE OF OHIO                                   :
                                                 :
          Plaintiff-Appellee                     :   Appellate Case No. 2015-CA-91
                                                 :
 v.                                              :   Trial Court Case No. 2006-CR-1422
                                                 :
 DIONDRAY M. BEAL                                :   (Criminal Appeal from
                                                 :   Common Pleas Court)
          Defendant-Appellant                    :
                                                 :

                                            ...........

                                           OPINION

                              Rendered on the 3rd day of June, 2016.

                                            ...........

RYAN A. SAUNDERS, Atty. Reg. No. 0091678, Assistant Clark County Prosecuting
Attorney, 50 East Columbia Street, Fourth Floor, Springfield, Ohio 45502
       Attorney for Plaintiff-Appellee

DIONDRAY M. BEAL, Inmate No. 556-926, London Correctional Institution, P.O. Box 69,
London, Ohio 43140
     Defendant-Appellant-Pro Se

                                           .............




WELBAUM, J.
                                                                                         -2-




       {¶ 1} Defendant-Appellant, Diondray Beal, appeals pro se from a trial court

judgment denying his motion to vacate a judgment entry filed on July 25, 2007. In

support of his appeal, Beal contends that the original judgment entry was not a final

appealable order because the trial court failed to state the method of payment of

restitution in the judgment entry. Beal further contends that the trial court could not

modify his firearm specification after the sentence imposed for the specification had

expired.

       {¶ 2} We conclude that the original conviction was a final appealable order, and

that Beal’s arguments are barred by res judicata. Accordingly, the judgment of the trial

court will be affirmed.



                              I. Facts and Course of Proceedings

       {¶ 3} This is the fourth appeal that Beal has filed in connection with his 2007

Aggravated Robbery conviction.      The conviction arose in connection with an armed

robbery that occurred in November 2006. Following a jury trial, the trial court sentenced

Beal to nine years in prison on the Aggravated Robbery charge and three years on a

firearm specification, for a total of 12 years in prison. The court also ordered Beal to pay

$312.05 in restitution. We affirmed Beal’s conviction on direct appeal. See State v.

Beal, 2d Dist. Clark No. 07-CA-86, 2008-Ohio-4007, ¶ 57 (Beal I).

       {¶ 4} Subsequently, Beal filed a motion with the trial court, seeking a revised

judgment entry because the judgment entry allegedly failed to comply with Crim.R. 32(C)

and State v. Baker, 119 Ohio St.3d 197, 2008-Ohio-3330, 893 N.E.2d 163. After we
                                                                                              -3-


issued an alternative writ directing the trial court to file a revised entry or show cause, the

trial court held a sentencing hearing and re-sentenced Beal to correct the fact that the

court had not originally stated the basis of Beal’s conviction, i.e., by jury trial, court trial,

or plea. State v. Beal, 2d Dist. Clark No. 2010-CA-103, 2011-Ohio-6699, ¶ 5 (Beal II).

       {¶ 5} Beal then appealed, pro se, from the revised sentencing entry, raising four

assignments of error: (1) that the court imposed a restitution order without having

considered his ability to pay; (2) that the court erred in imposing a five-percent handling

fee in connection with the restitution obligation; (3) that the court erred in imposing court

costs without having notified him that failing to pay court costs could result in community

service; and (4) that his conviction for Aggravated Robbery was against the weight and

sufficiency of the evidence. Id. at ¶ 2.

       {¶ 6} We concluded that the first, third, and fourth assignments of error were

barred by res judicata. Id. at ¶ 9. In this regard, we first noted that Beal’s judgment of

conviction was a final appealable order because it included the features outlined in State

v. Lester, 130 Ohio St.3d 303, 2011-Ohio-5204, 958 N.E.2d 142. Id. at ¶ 10, citing Lester

at ¶ 12. In particular, the conviction was not required to state the manner of conviction

as a matter of substance, but only as a matter of form. Id. We then stated that:

              In light of Lester, we conclude that Beal's original 2007 judgment

       entry of conviction was a final, appealable order. Notably, that order

       included a restitution obligation of $312.05 and required Beal to pay costs.

       Therefore, if Beal wished to challenge restitution or court costs, he should

       have done so in his prior appeal. Res judicata precludes him from doing

       so now. Likewise, res judicata precludes him from now challenging the
                                                                                            -4-


       legal sufficiency or manifest weight of the State's evidence.

Beal II, 2d Dist. Clark No. 2010-CA-103, 2011-Ohio-6699, at ¶ 11.

       {¶ 7} We did sustain Beal’s second assignment of error, concluding that the trial

court erred in imposing a five-percent handling fee for the restitution, since that was not

included in the original judgment.      Id. at ¶ 12.   We, therefore, modified the court’s

judgment by vacating the handling fee, and otherwise affirmed. Id. at ¶ 14.

       {¶ 8} Subsequently, in January and February 2013, Beal filed pro se motions for

relief from judgment and to vacate a void judgment. After the trial court denied the

motions, Beal appealed again. See State v. Beal, 2d Dist. Clark No. 2013-CA-95, 2014-

Ohio-3834, ¶ 6 (Beal III). During this appeal, Beal raised two assignments of error: (1)

that the trial court had abused its discretion by resentencing him on the firearm

specification after he had already served the sentence; and (2) that the court had abused

its discretion by failing to instruct the jury as to all the essential elements of the offense.

Id. at ¶ 8 and 14.

       {¶ 9} The first assignment of error was based on Beal’s allegation that the trial

court had initially said in open court that it would sentence him to two years on the firearm

specification, but then imposed a three-year sentence. Id. at ¶ 9. We rejected that

argument, stating:

              Beal's premise that his sentence had been served when the trial

       court modified its judgment entry is incorrect. Beal was convicted of

       aggravated robbery, for which he was sentenced to nine years, and that

       sentence had not been served when the trial court revised its judgment

       entry. Beal's argument is based on his completion of the three-year firearm
                                                                                        -5-


      specification, without any acknowledgment of the nine-year sentence for

      aggravated robbery. However, a firearm specification is a penalty

      enhancement and is contingent upon an underlying felony conviction; it is

      not a criminal offense in itself. State v. Ford, 128 Ohio St.3d 398, 2011–

      Ohio–765, 945 N.E.2d 498, ¶ 16–17. Moreover, R.C. 2929.14(C) provides

      that a firearm specification must be served “consecutively to and prior to

      any prison term imposed for the underlying felony.” Because Beal has not

      completed his sentence for aggravated robbery, his completion of that

      portion of the sentence attributable to the penalty enhancement for the

      firearm specification did not preclude the trial court from correcting its

      judgment entry in his case.

Beal III, 2d Dist. Clark No. 2013-CA-95, 2014-Ohio-3834, at ¶ 10.

      {¶ 10} In addition, we rejected this argument on the basis of res judicata, since the

original judgment entry had imposed a three-year sentence for the firearm specification,

and we had affirmed that judgment in Beal I. Id. at ¶ 11-12. We also rejected the

second assignment of error, by applying res judicata. Id. at ¶ 15.

      {¶ 11} On March 12, 2015, Beal filed a motion to vacate the judgment for lack of a

final appealable order. After the trial court denied Beal’s motion, Beal once again filed a

notice of appeal.



                             II. Existence of an Appealable Order

       {¶ 12} Beal’s First Assignment of Error states that:

              Judgment Entry Failed to Meet the Required Crim.R. 32 Elements of
                                                                                         -6-


        Restitution by Failing to State the Method of Payment Thus the Defendant

        Relies on State v. Anthony Thompson, Failure to Do So [sic] Non Final

        Appealable Meaning the 2nd District Appeal Court Never Had Proper

        Jurisdiction to Render on Case. The Defendant Ask[s] for the Court of

        Appeals to Dismiss the First Appeal for Lack of Jurisdiction.

        {¶ 13} Under this assignment of error, Beal contends that the trial court’s July 25,

2007 order, which required him to pay $312.05 in restitution, was not a final appealable

order because it failed to specify the “method” of payment. We have held that for a final

appealable order to exist, the trial court must decide the specific amount of restitution an

offender owes. State v. Plassenthal, 2d Dist. Montgomery No. 22464, 2008-Ohio-5465,

¶ 7-8. We adhered to this position in State v. Perkins, 2d Dist. Montgomery No. 25808,

2014-Ohio-1863, noting that “courts continue to take the view that entries contemplating

further action on restitution are not final appealable orders.” (Citations omitted.) Id. at

¶ 44.

        {¶ 14} Courts have made the broad statement that a final appealable order does

not exist where a “judgment entry does not set forth either a specific amount of restitution

or the method of payment.” State v. Kuhn, 3d Dist. Defiance No. 4-05-23, 2006-Ohio-

1145, ¶ 8. However, these cases have involved situations where courts have failed to

set forth an ascertainable amount or how the amount ordered is to be allocated to multiple

victims. For example, in Kuhn, the trial court ordered the defendant to pay restitution to

the victim’s family for the decedent’s funeral and burial expenses, but did not indicate the

amount. There was also nothing in the record to aid the appellate court in ascertaining

the amount. Id.
                                                                                          -7-


       {¶ 15} In another example, the court of appeals noted that it had previously

dismissed the defendant’s appeal for lack of a final appealable order. This was based

on the trial court’s failure to order a specific restitution amount. State v. Lange, 3d Dist.

Mercer No. 10-06-28, 2007-Ohio-2280,¶ 7-8 and fn.1. However, the court also observed

that the case was now properly before it because the trial court had filed a nunc pro tunc

order requiring the defendant to pay $100 in restitution. Id. See also State v. Baker,

12th Dist. Butler No. CA2007-06-152, 2008-Ohio-4426, ¶ 43 (noting there was originally

no final appealable order where the trial court entry ordered defendant “to pay restitution

in an amount ‘to be determined * * *.’ ”); State v. Riggs, 5th Dist. Licking No. 2009-CA-

00041, 2009-Ohio-6821, ¶ 30 (holding there was no final appealable order because court

only ordered that defendant would pay restitution, rather than any particular amount); and

State v. Hartley, 3d Dist. Union No. 14-09-42, 2010-Ohio-2018, ¶ 5 (dismissing the appeal

because even though the trial court had ordered restitution of a specific amount, multiple

victims were involved, and the court’s entry did not describe how payments would be

allocated among victims. As a result, the entry left issues unresolved).

       {¶ 16} Unlike these cases, the judgment entries in the case before us ordered a

specific restitution amount to be paid through the probation department. We also noted

in Beal I that the cashier who was robbed gave the robber “approximately three hundred

dollars in cash.” Beal I, 2d Dist. Clark No. 07-CA-86, 2008-Ohio-4007, at ¶ 1. Thus,

this case does not involve multiple victims. Accordingly, the restitution order did not

contemplate further action, and was a final appealable order.

       {¶ 17} As an additional matter, since the order was final, any issues that Beal

wishes to address could have been resolved on direct appeal and are now barred by res
                                                                                         -8-


judicata. “The doctrine bars re-litigation of matters that either were raised in a prior

appeal or could have been raised in a prior appeal.”         (Citation omitted.)   State v.

Anderson, 2d Dist. Montgomery No. 26525, 2016-Ohio-135, ¶ 44.

       {¶ 18} Accordingly, the First Assignment of Error is overruled.



                         III. Jurisdiction over the Firearm Specification

       {¶ 19} Beal’s Second Assignment of Error states that:

              Court [sic] Lack Jurisdiction over the Defendant Because Firearm

       Specification Should Be Dismissed for Not Being Properly Given under

       Revised Code Within the Proper Limitations. Further the Ohio Supreme

       Court Has Said a Specification and Underlying Offense are Separate

       Offenses.

       {¶ 20} Beal’s argument under this assignment of error is not particularly clear.

According to Beal, the State failed to object when the trial court sentenced him to two

years for the firearm specification. Allegedly, this occurred during the original sentencing

hearing. Beal also argues that he had served his firearm specification prior to the time

that it was modified. Somehow, Beal connects these points with a comment by the

Supreme Court of Ohio that “the Revised Code does not provide that either a trial court

or an appellate court may consider an offense and an attendant specification together as

a ‘bundle.’ ” State v. Evans, 113 Ohio St.3d 100, 2007-Ohio-861, 863 N.E.2d 113, ¶ 16.

       {¶ 21} Again, Beal’s arguments are barred by res judicata.            Assuming for

purposes of argument that the trial court said during the initial sentencing hearing in 2007

that the court would impose a two-year sentence on the firearm specification, and then
                                                                                        -9-


inserted a three-year sentence in its July 25, 2007 judgment entry, the time to raise this

issue would have been during Beal’s direct appeal.

       {¶ 22} Furthermore, we previously rejected the same argument in Beal III, stating

that Beal could have raised sentencing issues about the firearm specification in both of

his prior appeals, but failed to do so. Beal III, 2d Dist. Clark No. 2013 CA 95, 2014-Ohio-

3834, at ¶ 10-12. We also observed that, under R. C. 2929.14(C), firearm specifications

must be served consecutive to the prison sentence for the underlying felony. Id. at ¶ 10.

Beal was originally sentenced in 2007, and the trial court resentenced him in October

2010. This was a little more than three years after the original sentence was imposed,

and, at that time, Beal would not have finished serving his nine-year prison sentence on

the underlying charge.

       {¶ 23} As a final matter, we see no relevance of the Evans decision to this case.

There was no evidence of any type of “bundling” of sentences with respect to the firearm

specification and the sentence for the Aggravated Robbery. Accordingly, the Second

Assignment of Error is overruled.



                                        IV. Conclusion

       {¶ 24} All of Beal’s assignments of error having been overruled, the judgment of

the trial court is affirmed.




                                     .............
                                          -10-




DONOVAN, P.J. and FROELICH, J., concur.



Copies mailed to:

Ryan A. Saunders
Diondray M. Beal
Hon. Richard J. O’Neill